DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close" in claims 1 and 10 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification fails to disclose a standard in order to determine the scope of the recitation “close to a grip part”.  
Claim 11 recites the limitation "the start switch" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the installation surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mascadri et al (US 2004/0190302).
Mascadri et al disclose an operation unit structure of a straddle-type vehicle comprising: a switch case (28) disposed close to a grip part (20) of a handlebar (26) of a straddle-type vehicle (16); an operating element (30) provided in the switch case (28); and indicators (36, 40) provided in the switch case (28) common to the operating element (30).
Re claim 2, wherein the indicators (36, 40) are disposed on a surface (60) protruding furthest rearward of the switch case (28).
Re claim 3, wherein display surfaces (unnumbered front surfaces of 36, 40, see Fig 3) of the indicators (36, 40) are directed inward in a vehicle width direction (see Fig 2).
Re claim 12, straddle-type vehicle (16) comprising the operation unit structure of a straddle-type vehicle according to claim 1.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al (WO 2017/038644).
Tang et al disclose an operation unit structure of a straddle-type vehicle comprising: a switch case (23) disposed close to a grip part (12) of a handlebar (11) of a straddle-type vehicle (see translation); an operating element (25) provided in the switch case (23); and indicators (41, 42) provided in the switch case (23) common to the operating element (25).
Re claim 2, wherein the indicators (41, 42) are disposed on a surface (23) protruding furthest rearward of the switch case (23).
Re claim 3, wherein display surfaces (unnumbered front surfaces of 41, 42, see Fig 2A) of the indicators (41, 42) are directed inward in a vehicle width direction (see Fig 2A).
Re claim 4, wherein the operating element (25) is a start switch (see translation), and the indicators (41, 42) are disposed above the start switch (25).
Re claim 5, wherein a recess (unnumbered recess under 23, see Fig 2C) which is recessed forward from the installation surface of the indicators (41, 42) is provided in the switch case (23), and the start switch (25) is disposed in the recess (see Fig 2C).
Re claim 6, further comprising: a push switch (27) including a pair of an upper pushing operation unit and a lower pushing operation unit vertically adjacent to each other (see translation), wherein the indicators (41, 42) are disposed below the push switch (27).
Re claim 7, further comprising: a push switch (27) including the pair of an upper pushing operation unit and a lower pushing operation unit vertically adjacent to each other (see translation), wherein, in a side view, the switch case (23) includes a raised part (32) that is raised outward with respect to the upper pushing operation unit (see Fig 2C).
Re claim 8, wherein, in a side view (see Fig 2C), the raised part (32) is raised upward from a reference region (30) having an arcuate outer shape centered on an axis of the handlebar (11) and passing through an operation surface of the lower pushing operation unit (see Appendix) and covers the upper pushing operation unit (see Appendix) from a lateral side (see Fig 2C).
Re claim 9, wherein the push switch (27) is capable of pivoting (see Fig 2C), and the upper pushing operation unit (see Appendix) overlaps the raised part (32) in a pivot range of the push switch (27) in a side view (see Fig 2C).
Re claim 10, wherein the grip part (12) is provided at a portion on a right side of the handlebar (11), a throttle housing (see translation) disposed close to the grip part (12) is further provided, the switch case (23) is adjacent to the throttle housing (see translation), and the switch case (23) and the throttle housing (see translation) are non-rotatably fitted to each other around the axis (30) of the handlebar (11).
Re claim 11, wherein a handlebar insertion part (23b) through which the handlebar (11) is inserted is provided in the switch case (23), the operating element (25) is the start switch disposed below the handlebar insertion part (23b), a lower housing (22) disposed below the handlebar insertion part (23b) and configured to accommodate a portion of the start switch (25) on a side opposite to an operation surface (23d) is further provided (see Fig 2C), and a protrusion (32b) protruding toward a side wall (23c) of the switch case (23) is provided at an upper portion (see Figs 2B and 2C) of the lower housing (22).
Re claim 12, straddle-type vehicle (see translation) comprising the operation unit structure of a straddle-type vehicle according to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 2281738 			State of the art	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656